Mr. Justice Cartwright delivered the opinion oe the Court. This case was in this court on a former appeal, and the judgment in favor of the present appellant was reversed for reasons then given. The People ex rel. v. Matthews, 53 Ill. App. 305. The cause, was reinstated in the Circuit Court, and the defendant, by leave of court, filed an additional plea, which, however, did not present any new defense, or raise any question not passed upon by this court when the case was here before. A demurrer was interposed to the pleas and sustained by the court, and the defendant electing to stand by the pleas, judgment of ouster and for costs was rendered against him. The action of the court in sustaining the demurrer and entering judgment was in accordance with the views heretofore given, and the judgment will be affirmed.